DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in the pending application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Camp, Jr. (U.S. Patent 8,023,996).
In reference to claim 1, Camp, Jr. discloses a display method (see column 1, lines 41-45 wherein Camp, Jr. discloses devices and methods that project video images onto a display surface that is external to the device and adjusts projected video images so as to compensate for brightness and/or color of the display surface.) comprising:
obtaining a target image showing a target region including a surface (see column 4, lines 11, 39-47, column 5, lines 25-37, column 10, lines 9-25 and Figures 3B, 5 and 6 wherein Camp, Jr. discloses the device comprising a projector and a camera, the projector sequentially projecting a plurality of defined calibration color/white images on a display surface while the camera is used to sense the reflected images and computing characteristics of the display surface.  Note, the Examiner interprets the calibration images in Camp Jr., which inherently comprise of an image “background” that of the display surface itself, each as functionally equivalent to Applicant’s “target image.”);
displaying a simulation image on a display, the simulation image being obtained by superimposing a display image on the target image, the display image corresponding to an image to be projected by a projector on the surface (see column 5, lines 34-37, columns 8-9, lines 59-8, column 9, lines 30-46 and Figures 5-6 wherein Camp, Jr. discloses using the sensed characteristics of the surface to adjust subsequently projected images to compensate for the display surface.  Camp, Jr. discloses adjusting the pixels in the projected images being adjusted in brightness and color to reduce the effects of a display surface.  Note, it is clear that the projection of the subsequent images in Camp, Jr. at least inherently are “superimposed” on the “display surface” of which was previously “obtained” or camera captured via the calibration images.);
displaying the target image included in the simulation image on the display with a brightness based on first information which specifies a brightness of the target region (see column 4, lines 11, 39-47, column 5, lines 25-37, column 10, lines 9-25 and Figures 3B, 5 and 6 wherein Camp, Jr. discloses the device comprising a projector and a camera, the projector sequentially projecting a plurality of defined calibration color/white images on a display surface while the camera is used to sense the reflected images and computing characteristics of the display surface.  Note, the Examiner interprets the calibration images in Camp Jr. as inherently projected using some default, standard set or “first” brightness.); and
displaying the display image included in the simulation image on the display with a brightness based on second information which specifies a brightness of the display image (see column 5, lines 34-37, columns 8-9, lines 59-8, column 9, lines 30-46 and Figures 5-6 wherein Camp, Jr. discloses using the sensed characteristics of the surface to adjust subsequently projected images to compensate for the display surface.  Camp, Jr. discloses adjusting the pixels in the projected images being adjusted in brightness and color to reduce the effects of a display surface.  Note, it is clear that the projection of the adjusted subsequent images in Camp, Jr. at least inherently comprise a “second” or “adjusted” brightness in order to compensate for sensed  display surface characteristics, as indicated above.).
In reference to claim 2, Camp, Jr. discloses all of the claim limitations as applied to claim 1 above.  Camp, Jr. discloses the device comprising a projector and a camera, the projector sequentially projecting a plurality of defined calibration color/white images on a display surface while the camera is used to sense the reflected images and computing characteristics of the display surface (see column 4, lines 11, 39-47, column 5, lines 25-37, column 10, lines 9-25 and Figures 3B, 5 and 6).  Note, the Examiner interprets the calibration images in Camp Jr. as inherently projected using some default, standard set or “first” brightness.  Camp, Jr. discloses adjusting the pixels in the projected images being adjusted in brightness and color to reduce the effects of a display surface (see columns 8-9, lines 59-8).  
In reference to claim 3, Camp, Jr. discloses all of the claim limitations as applied to claim 1 above.  Camp, Jr. further discloses performing the calibration steps in a periodic or continuous manner such that the display images are projected, display surface characteristics sensed and subsequently displayed images compensated while the projector projects the images (see column 9, lines 30-33).  Note, taking the processing of Camp, Jr. as described above, one of ordinary skill in the art would therefore interpret currently brightness compensated image data (e.g. “second information”) becoming the basis of newly determined “first information” or calibrated brightness image data.
	In reference to claim 10, claim 10 is similar in scope to claim 1 and is therefore also rejected under like rationale.  In addition to the above rationale as applied in the rejection of claim 1, claim 10 further recites, “A display system comprising: a camera; a display; and at least one processor programmed to execute…”  Camp, Jr. discloses the invention implemented via a multitude of mobile devices including a mobile terminal comprising a video projector, a camera and a general purpose processor for instruction execution of instructions to carry out the embodiments of the invention (see column 6, lines 16-22, 44-56, column 8, lines 17-33 and Figure 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Camp, Jr. (U.S. Patent 8,023,996).
In reference to claim 4, Camp, Jr. discloses all of the claim limitations as applied to claim 1 above.  Camp, Jr. does not explicitly disclose including the actual projector in the displayed images.  At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to display the calibration and/or subsequent images of Camp, Jr. in a multitude of different configurations including showing the mobile terminal projector display there within.  Applicant has not disclosed that explicitly displaying the projector itself in the displayed images provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with teachings of Camp, Jr. because the exact inclusion or exclusion of data within displayed images is a matter of engineering design choice as preferred by the inventor and/or to which best suits the Application at hand.  Therefore, it would have been obvious to one of ordinary skill in this art to modify Camp, Jr. to obtain the invention as specified in claim 4.
In reference to claim 5, Camp, Jr. discloses all of the claim limitations as applied to claim 4 above.  Camp, Jr. discloses the device comprising a projector and a camera, the projector sequentially projecting a plurality of defined calibration color/white images on a display surface while the camera is used to sense the reflected images and computing characteristics of the display surface (see column 4, lines 11, 39-47, column 5, lines 25-37, column 10, lines 9-25 and Figures 3B, 5 and 6).  Camp, Jr. discloses adjusting the pixels in the projected images being adjusted in brightness and color to reduce the effects of a display surface (see columns 8-9, lines 59-8).  

Allowable Subject Matter
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  In particular, the Examiner finds the limitation of displaying a simulation image that includes a path of light used in the projecting of images, in combination with the limitations of the independent claim, allowable subject matter.

References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Uchiyama et al. (U.S. Patent 8,807,762)
Uchiyama et al. discloses a projector that adjusts an extent to which the projection source image data is corrected in correspondence to the conditions at the projection surface.
Starner et al. (U.S. Patent 9,069,164)
Starner et al. discloses systems and methods for a virtual input device that includes a projector and a camera to project a pattern onto a surface.
Takagi (U.S. Publication 2019/0066552)
Takagi discloses a projector that can adjust the projection image via control of brightness of the projected image.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	
See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.


/Antonio A Caschera/
Primary Examiner, Art Unit 2612
12/6/22